Citation Nr: 1644780	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  10-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left hip strain with degenerative joint disease (herein left hip disability).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse (December 2011 hearing); Veteran (March 2015 hearing)


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont (though jurisdiction now lies with the New York, New York RO).

The Veteran testified at a December 2011 Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In April 2012, the Board issued a decision on the issue currently on appeal, denying entitlement to a disability rating in excess of 10 percent for the Veteran's left hip disability.  

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ in conducting the December 2011 Board hearing.  In October 2013, the Veteran responded and requested that the prior Board decision be vacated and a new decision issued following a Board hearing.  In June 2014, the April 2012 Board decision was vacated.

The Veteran testified at a March 2015 Board video-conference hearing before the undersigned VLJ.  A transcript of the hearing is of record.

In May 2015, the Board remanded the claim on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded the Veteran's claim in May 2015.  The body of the remand stated that "VA treatment records should also be obtained.  The Veteran testified [at the March 2015 Board hearing] that he receives treatment for his left hip condition at multiple VA facilities in New York."  The remand directives stated "[t]he AOJ should take appropriate action in order to obtain copies of all VA treatment records dated since August 2010."  Subsequently, VA treatment records from the White River Junction, Vermont VA Medical Center (VAMC) were obtained dating from August 2010 (these included records from the Bennington VA facility).  The most recent VA treatment record in such records was dated in November 2013.  The Board notes that at the March 2015 Board hearing, the Veteran testified that he received VA treatment at a Dansville VA facility and the Glens Falls, New York VA facility, as well as the Albany, New York VAMC.  The Glens Falls VA facility is part of the Albany VAMC system.  It is not clear to the Board what VAMC system the referenced Dansville VA facility is a part of.  

The Veteran was afforded a VA examination in July 2015 for his left hip disability.  The examination report noted the results of a left hip x-ray and pelvis x-ray taken in April 2015 at the "upstate New York HCS [health care system]" and also stated that "[l]ast VA cons orthopedics at Upstate [New York] HCS [in April 2015] noted that best option is most likely a hip resurfacing procedure."  

Upon review, the Veteran testified at the March 2015 Board hearing as to receiving VA treatment at New York facilities and the July 2015 VA examination report referenced treatment in April 2015 for the Veteran's left hip at a New York VA facility.  The May 2015 Board remand referenced that the Veteran had reported receiving VA treatment at New York facilities and directed that action should be taken to obtain "all VA treatment records dated since August 2010."  The only VA treatment records obtained in response to this directive were from the White River Junction, Vermont VAMC.  As such, there are VA treatment records from New York VA facilities related to the Veteran's left hip disability that are outstanding.  Pursuant to its duty to assist, VA is required to make efforts to obtain these VA treatment records.  See 38 C.F.R. § 3.159(c)(3) (2016) (stating, with respect to obtaining records in compensation claims, that "VA will make efforts to obtain...VA medical records").  Moreover, the March 2015 Board remand was not substantially complied with because the remand directive stating that "[t]he AOJ should take appropriate action in order to obtain copies of all VA treatment records dated since August 2010" was not substantially complied with in light of the outstanding VA treatment records from New York VA facilities.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, remand is required to obtain all outstanding VA treatment records, which specifically includes all records from any New York VA facilities, to include the Glens Falls and Albany facilities.  

Also, while on remand, the Veteran must be asked to clarify what VA facility he was referencing when he stated he received treatment at the Dansville outpatient clinic at the March 2015 Board hearing.  See March 2015 Board Hearing Transcript, page 5.  Based on the Veteran's response, appropriate action must be taken to obtain any identified records.  

In addition, while on remand, the Veteran must also be afforded a new VA examination in order to obtain adequate information regarding the current severity of his left hip disability.  In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

The May 2015 Board remand directed that a new VA examination be conducted for the Veteran's left hip disability based on, essentially, an assertion that such disability had worsened since the most recent VA examination.  The subsequent July 2015 VA examination report did not provide the required findings pursuant to Correia and it is therefore inadequate.  Specifically, the examination report contained a section for range of motion findings for left hip flexion, extension, abduction, adduction and external and internal rotation.  The range of motion findings provided, however, were not noted to be on active or passive motion or in weight-bearing or nonweight-bearing conditions.  

Separate from the section noting the range of motion findings previously referenced, the examiner also stated "active motion painful for" and provided at what degree painful motion existed for flexion, abduction, adduction and external and internal rotation.  With respect to extension, the range of motion findings section of the examination report noted that the range of motion was "0 to 0 degrees," which indicates that no extension of the left hip was possible.  It is therefore immaterial whether such range of motion findings were on active or passive motion because there was no motion possible.  In review, it appears that active range of motion findings were provided for flexion, abduction, adduction and external and internal rotation and that no findings were relevant for extension.  No findings, however, were provided as to passive motion.  

With respect to weight bearing and nonweight-bearing conditions, range of motion findings for such may have been included for flexion, but not for abduction, adduction and external and internal rotation (for the same reasons outlined above, it is immaterial whether range of motion findings were in weight-bearing or nonweight-bearing conditions).  In this regard, in a separate section from the range of motion findings section of the examination report, the examiner stated "Veteran stood at ease in hip flexion/10, post/15; Veteran sat with feet unsupported in hip flexion/90, post/85."  It therefore appears that flexion range of motion findings may have been provided in weight bearing and nonweight-bearing conditions.  The Board notes that this is somewhat unclear, however, because the range of motion findings section of the examination report noted a finding of flexion of "10 to 85 degrees."  The range of motion findings noted for flexion on weight bearing, from when the Veteran was noted to be standing at ease, were 10 and 15 degrees, which is a significant variance from the finding of 10 to 85 degrees provided in the range of motion findings section of the examination report.  As such, it is not clear whether range of motion findings for flexion in weight-bearing condition were provided.  In any event, range of motion findings in weight-bearing and nonweight-bearing conditions were not provided for abduction, adduction and external and internal rotation.

Overall, applying Correia to the July 2015 examination report, such is inadequate because the required range of motion findings, to include on active and passive motion and in weight-bearing and nonweight-bearing conditions, were not included.

In conclusion, based on the preceding discussion that the prior VA examinations were not adequate, on remand the Veteran must be afforded a new VA examination in order to obtain adequate information pursuant to Correia regarding the current severity of his left hip disability. 
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, which specifically includes all records from any New York VA facilities, to include the Glens Falls and Albany facilities.

Contact the Veteran and ask him to clarify what VA facility he was referencing when he stated he received treatment at the Dansville outpatient clinic at the March 2015 Board hearing.  Based on the Veteran's response, appropriate action must be taken to obtain any identified records.

2.  Afford the Veteran an appropriate VA examination to determine the current severity of his left hip disability.  

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the appellant and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




